DETAILED ACTION
Claims 1-11 are pending. This action is in response to the amendment filed 3/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 				Response to Arguments
Applicant’s arguments, see pages filed 2/12/2021, with respect to the rejection(s) of claim(s) have been fully considered however are not persuasive.  
Applicant’s argument that the Barranco reference does not teach a stopper (58,60) extended from the seat portion to prevent the sealing member from being caught between the plunger and the seat portion, is not persuasive, since the structure of 58,60 is considered as the stopper which does extend  from the seat portion 56,56.1 which is below the stopper, as clearly shown in Figure 8. This stopper has a mating surface within 58 that matches with the angled sealing member and therefore this prevents the sealing member from being caught between the plunger and the seat portion.

Allowable Subject Matter
The indicated allowability of claim 5 is withdrawn in view of the reference(s) to Barranco (CA 02214820).  Rejections based on the cited reference(s) follow.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
None of the prior art discloses or renders as obvious “the sealing member installed to the mounting portion has a sealing portion protruding lower than the flange” in combination with the rest of the limitations in the claim 6.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious “a guide groove is formed in the lower portion of the cap toward the upper side so as to have a predetermined length, and wherein the guide portions include a guide rod extending upward from an upper surface of the plunger and slidably moving in contact with an inner circumferential surface of the guide Page 3 of 10Response to Office Action of May 21, 2020 groove” in combination with the rest of the limitations in claim 9.


Drawings
The drawings were received on 2/12/2021.  These drawings are accepted.
Specification
Applicant’s amendment overcomes the prior objection.
Claim Objections
Applicant’s amendment overcomes the prior objection.
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior rejections.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lower portion of the cap" and “the upper side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Barranco (CA 2214820). 
 	Regarding claim 1, Barranco discloses a check valve (10, see Fig. 8) provided in a bore (the bore of 16 connecting 20,22) of a modulator block (16) having an inlet passage (20) and an outlet passage (22) to control one-way flow of oil (the device 10 is a one way check valve capable of handling the fluid “oil”), comprising: 
 	a valve housing (30) having an upper portion (the rightmost portion at 30.3) opened and a seat portion (56.1,56) formed integrally (56.2 is formed within 30) with a lower portion (the portion of 30 to the right of 30.3) of the valve housing and having an inlet port (the opening within 56.1) communicating with the inlet passage (20), and 
 	an outlet port (the leftmost end of 30 near numeral 34) communicating with the outlet passage (22) formed around a side circumference (the side circumference of housing 16 near 22);
a cap (26) configured to seal the upper portion of the valve housing and to be secured to the modulator block (16); 
a plunger (12, 50,52) configured to be movable up and down in the valve housing to open and close an internal flow passage (the passage within the bore connecting 20,22) between the inlet port and the outlet port; 

a sealing member (54, 54.2, see Fig .4) installed on the plunger and brought into close contact with the seat portion (the bottom most outer peripheral corner of 54 is shown in Figure 8 as contacting the seat portion 56) when the plunger contacts the seat portion to close the internal flow passage; and 
a stopper (58,60) extended from the seat portion to prevent the sealing member from being caught between the plunger and the seat portion (stopper has a mating surface within 58 that matches with the angled sealing member and therefore this prevents the sealing member from being caught between the plunger and the seat portion).  
	With regard to the preamble directed to a “one-way flow of oil”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.

Regarding claim 2, Barranco discloses the stopper is protruded from the seat portion (the stopper is protruded upward from the seat portion as shown in Figure 8) so as to face the sealing member when the sealing member is pressed by the hydraulic pressure generated from the outlet passage in a state where the plunger and the seat portion are in contact with each other (as shown in Figure 8).  
 	Regarding claim 3, Barranco discloses the stopper includes an inclined surface (the inner angled circumference of 58 of the stopper, see Fig. 8,10) provided on (the stopper is shown as contacting 56) the seat portion.  Page 2 of 10
 	Regarding claim 4, Barranco discloses the inclined surface is protruded inward (inward into the valve passage towards the outlet, as shown in Fig. 8) from the seat portion.  

 	 Regarding claim 8, Barranco discloses guide portions (52.3.2; 52.3.3; 12.2, see Fig. 8) for guiding a stable linear movement of the plunger are provided at both upper and lower ends of the plunger.  
  	Regarding claim 10, Barranco discloses a supporting protrusion (50.3) extending radially to support a lower end (the upper portion of 54.2) of the elastic member is provided at an upper end (the end of the plunger close to the bottom of the spring) of the plunger (Barranco discloses these limitations in a similar structural manner to applicant’s device).  
Regarding claim 11, Barranco discloses the stopper includes an inclined surface (the inner angled circumference of 58 of the stopper, see Fig. 8) provided on (the stopper is shown as contacting 56) the seat portion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 form disclose similar one-way valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753